Citation Nr: 1217713	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a disability of the left leg and foot that is manifested by hypersensitivity and left foot drop, claimed as secondary to service-connected left knee anterior cruciate ligament (ACL) reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Sioux Falls, South Dakota, that denied the Veteran's claim of entitlement to service connection for left leg hypersensitivity and a left foot drop as secondary to his service connected left knee ACL reconstruction.

In October 2010, The Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a left leg condition manifested by hypersensitivity separate from and in addition to his already service-connected hypersensitive scar on his left leg.

2.  The preponderance of the evidence is against finding that the Veteran currently has a left foot drop disability, or that a peroneal nerve injury was caused or aggravated by a service-connected disorder.


CONCLUSION OF LAW

Service connection for a disability of the left leg and foot that is manifested by hypersensitivity and left foot drop is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for left leg hypersensitivity and a left foot drop, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated August 2005 and September 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  These letters informed the Veteran of what information or evidence was needed to support his claim for service connection, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

A March 2006 notice explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  Prior to the Veteran's appeal herein, the Veteran was provided with VA examinations in May 2005, December 2005, and April 2007.  In October 2010, the Board remanded the Veteran's claim so that he could be provided with a new VA examination to address his claimed left leg hypersensitivity.  Pursuant to the Board's remand directive, the Veteran was provided with a new VA examination in November 2010.  The November 2010 VA examination report reflects that the examiner reviewed the claims file in great detail, elicited a history from the Veteran, examined him, answered the questions posed by the Board, and provided a detailed, clear rationale for his conclusions.  Based thereon, the Board finds there has been substantial compliance with the Board's October 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board further notes that the prior May 2005, December 2005, and April 2007 VA examination reports likewise reflect that the examiners reviewed the claims file, elicited a history from the Veteran, examined him, and provided a clear rationales for their conclusions.  Based thereon, the Board finds that these VA examination reports are sufficient upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id. at 448, see also 38 C.F.R. § 3.322 (2009).  The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended during the course of the Veteran's claim and appeal.  The intended effect of this amendment was to conform VA regulations to the Allen decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant.  Accordingly, the Board will evaluate the claimed disabilities, irrespective of any baseline.

The Veteran served on active duty from February 1989 to March 1992.  He claims that his October 1991 in-service ACL repair surgery caused left leg hypersensitivity as well as peroneal nerve damage that resulted in a left foot drop.  See VA Examination Report, May 1992; Statement, June 2005.

As an initial matter, the Board acknowledges that the Veteran's service treatment records reflect that in October 1991, he underwent left knee ACL reconstruction surgery, for which he is presently service-connected.  A February 1992 service treatment record reflects that the Veteran was three months status post left ACL reconstruction, that he was doing well in physical therapy (albeit some clicking with range of motion was noted), and that his temporary profile was to expire.  The only residual noted on the Veteran's February 1992 separation examination report was a scar on his left knee, and neurological examination was noted as normal.  The Board notes that the Veteran's service treatment records are silent as to any notation regarding any left leg hypersensitivity or left foot condition except for one notation on the Veteran's January 1989 entrance examination report that he had mild, asymptomatic pes planus.  The Board does acknowledge a typographical error on a September 1990 service treatment record that reflects that the Veteran experienced "left" ankle pain for 1 1/2 months after injuring it playing basketball, although it is clear that the clinician intended to reference the Veteran's right ankle, as two prior August 1990 service treatment records reflect that the Veteran complained of injuring his right ankle playing basketball.  See Dyment v. West, 13 Vet. App. 141 (1999)

Post-service, a May 1992 VA examination report (general) reflects the Veteran's history of an October 1991 left ACL repair in service, but no complaint of any left leg neurological problems or any left foot problems.  Neurological examination was noted as nonlocalizing, and examination of the Veteran's feet was noted as negative.

An August 1994 VA examination report (chronic fatigue syndrome) reflects the Veteran's history of an in-service left ACL repair and post-service another operation in July 1994.  The Veteran specifically denied any neurological symptoms except some muscle twitches.  Neurological examination was normal, and sensation as noted as intact.  A limp was noted as due to the Veteran's left knee.

A September 1995 VA examination report (increased rating, left knee) reflects the Veteran's history of his left ACL repair and subsequent arthroscopic surgery in 1994.  Pain, some crepitus, tenderness, and laxity of the left knee were noted on examination, but no complaints or objective findings of any left leg neurological or hypersensitivity problems or left foot drop were recorded.

A May 1996 VA examination report (general) again reflects the Veteran's history of a left ACL repair in service and post-service arthroscopic cartilage removal in 1994.  The Veteran reported experiencing intermittent left knee pain, swelling, looseness, and popping, but again no mention is made of any left leg neurological or hypersensitivity problems or left foot drop.  No deformities of the lower extremities were identified on neurological examination, and the Veteran's feet and ankles were noted as normal.

Similarly, VA treatment records dated from 1993 to 1996 reflect that the Veteran was followed by orthopedics and neurology status-post left ACL repair, and that a July 1994 left knee arthroscopy with debridement was performed, but no mention is made in any of these records of any left leg neurological or hypersensitivity problems or left foot drop.  See, e.g., VA Treatment Records, January 1993, July 1994, January 1996.  

An April 1997 VA examination (Epstein-Barr infection) report reflects that light touch and sensation and vibratory sensation were intact and symmetric in all extremities.  The examiner noted that when moving about the examination room, the Veteran had an abnormal gait and supported himself using a chair, desk, and the examination table, almost crawling up to a sitting position on the examination table, but that after the examination concluded, when observed about 50 feet away by the examiner without the Veteran's knowledge, "there was no gait disturbance whatsoever."  The examiner further noted in his report that the Veteran was "clearly behaving in an abnormal manner" and that it was his opinion that "he is fictitiously demonstrating and showing abnormal signs and symptoms during the physical examination respectively for secondary gain."  It was further noted that the Veteran was somewhat uncooperative during neurological testing.

More recently, an August 2006 VA neurological consultation record reflects that the Veteran had a history of left ACL repair surgery and subsequently developed left foot drop, and that the Veteran reported a history of peroneal palsy.  Examination revealed his reflexes were 2+ throughout but slightly diminished on the left.  A diagnosis including left foot drop with what appears to be peroneal palsy was recorded, with a notation that an EMG was ordered to see if there was evidence of ongoing denervation, was recorded.  A subsequent December 2006 VA treatment record reflects that EMG testing revealed old peroneal neuropathy of the Veteran's left knee, but with no evidence of ongoing denervation.

The Veteran was provided with VA examinations relating to his claim in May 2005, December 2005, April 2007, and, November 2010 (the most recent being pursuant to the Board's October 2010 remand).  The May 2005 VA examination report (left foot) reflects that the examiner noted the Veteran's history of left knee ACL repair in service and post-service arthroscopic debridement in 1994.  The examiner noted "I do not feel that he puts forth full cooperation into his examination."  The examiner noted that the Veteran had a very sensitive scar over the mid-area of the knee, but no pain except on the scar itself "as if there could be an entrapment of that nerve."  Measurement of the thighs, knees and calves were normal.  Regarding the left foot, the Veteran reported that he had limited motion, and that he believed that a nerve was cut when he had the ACL repair surgery in service, and that his left foot was weak as a result, including when he uses stairs.  The Veteran denied any other left foot problems.  The examiner noted that he did not see any abnormalities of the foot.  There was no pain on palpation, although dorsiflexion was noted as limited to 10 degrees, with normal plantar flexion.  No pes planus was noted.  A diagnosis of mild decreased range of motion of the left ankle was recorded.  The examiner opined that the Veteran's decreased range of motion of his left ankle and ankle pain were not related to his service-connected left knee.  The examiner reasoned that there was no medical evidence that any nerve was cut during the in-service left knee surgical procedure, that examination was without pain, and only mild loss of motion was shown.  The examiner added that "he walks with a limp which I felt to be mildly exaggerated."

The December 2005 VA examination report (left leg hypersensitivity) reflects the Veteran's history of an ACL repair in service.  The Veteran reported increased sensory changes in and around the scar area.  The examiner noted that physical examination revealed an area of increased sensation to the point where it was uncomfortable to the touch, although the examiner never specified the location of this area and it was noted that a photo has been taken of the area but later was noted as not available.  Mild numbness was noted on the scar itself, and it was noted as very sensitive and that the Veteran had been taking gabapentin for this.  No left foot drop or other foot complaint was noted.  The examiner recorded a diagnosis of hypersensitivity near the area of the left knee incisions as likely as not related to the ACL repair surgery.

The April 2007 VA examination report reflects that the examiner noted the Veteran's history of left knee ACL reconstruction surgery in service, as well as the Veteran's complaints of experiencing a left foot drop as a result.  The examiner further noted the Veteran's December 2006 EMG impression of old peroneal neuropathy without active denervation.  The examiner noted that "the only limp he displays is from walking with his left foot intentionally at 45 degrees lateral rotation; but this is an intentional limp."  He further noted that on testing, the Veteran made no effort to flex his left ankle beyond 90 degrees, and that on strength testing on dorsiflexion against the examiner's hand strength, the Veteran's left ankle revealed 5/5 strength.  The examiner opined that there was no evidence of left foot drop or ankle weakness.

The November 2010 VA examination report reflects the Veteran's history of the in-service ACL repair surgery on his left knee as well as the 1994 arthroscopy.  The examiner noted that the Veteran's records reflect that he reported injuring his left knee in service jumping out of a helicopter, although his service treatment records reflect that he injured his left knee playing racquetball in 1991.  The Veteran reported that since the knee surgery, the area on the lateral side below the scar has been sensitive.  He reported that if the area is touched it feels like the tingling feeling he gets when he would chew tinfoil as a kid.  He reported that he had no numbness in his left foot, although he did report some limitation of motion in his left ankle, and that sometimes he would stumble on stairs because of this.  The examiner noted that VA examinations in 1992 and 1994, as well as the 1994 VA orthopedic consultation records were all silent as to any notation of any left foot drop, left foot or ankle weakness, loss of dorsiflexion, etc.  The examiner also noted that the 2006 VA EMG report reflects results consistent with an old peroneal nerve neuropathy but without evidence of an acute component.  The examiner went on to summarize 36 particular medical records in the Veteran's claims file, including but not limited to April 2005 (Dr. N.) and February 2008 (orthotist) private treatment records, and VA records dated July 2005, June 2006, August 2006, and December 2006.  See infra.  Physical examination revealed a mild decrease in left thigh and calf circumference, an anterior incisional scar over the left knee that was nontender, and a lateral incisional scar and an area inferior to the scar that were noted as hypersensitive to the touch, and that the examiner noted that the Veteran flinched and withdrew with palpation (the area was noted as seven by seven square centimeters).  The examiner noted that the rest of the left leg showed normal sensation and no hyperesthesia.  Full dorsiflexion strength of the great toe was shown, but 4/5 ankle dorsiflexion, although the examiner added that he believed the Veteran was not exerting full effort.  Similarly, while the examiner noted that the Veteran showed a mild abnormality in gait with walking, the examiner noted that it was not the typical circumduction gait that is seen in patients with foot drop (because it appeared as though he elevated his entire left leg).  The examiner further noted that the Veteran's shoes showed no abnormal wear.  Also, the examiner noted that the Veteran was able to walk on his toes and heels, showing approximately 10 degrees of ankle dorsiflexion on the left, but when range of motion was tested by kinesiotherapy, he showed -20 degrees dorsiflexion, meaning that he did not even achieve neutral or zero degrees such that his foot was held in plantar flexion during testing, which the examiner noted as clearly inconsistent with the heel walking he observed and indicated that the Veteran did not put forth full effort during range of motion testing by kinesiotherapy.  

The examiner recorded diagnoses of left peroneal neuropathy at the level of the knee, reported as old nerve conduction testing in 2006, but added that it was less likely than not that such neuropathy was related to, caused by, or aggravated by his service-connected left knee ACL reconstruction.  In this regard, the examiner explained that the records did not demonstrate any nerve damage at the time of the 1991 surgery, or any complications related to that surgery.  In fact, it was noted that the records showed that he did well following surgery, contrary to his later report of having sustained an infection.  The examiner further noted that records relating to the 1994 surgery also showed no evidence of complications or residual symptoms, and that records throughout the 1990s and 2000s did not mention any ankle weakness, loss of motion, or other complications.  As to those examiners who did link the peroneal nerve injury first found in 2005 to his surgery, the examiner noted that they did so only based on the Veteran's own report, and not on any review of the records.  The examiner further noted that, given the standard operative technique for ACL reconstruction, it would be highly unusual for this nerve to be transacted during surgery, and had it occurred this would have been described in perioperative records.  Finally, the examiner also noted that peroneal neuropathy is commonly a compression neuropathy and can occur in the general population from repeated leg crossing, squatting, and other activities.  The examiner also recorded a diagnosis of residual skin sensitivity attributable to the operative scar that is more characteristic of such rather than any underlying neurological disorder.

In light of the above May 2005, December 2005, April 2007, and November 2010 VA examination reports, the Board finds that, except with regard to sensitivity of the Veteran's service-connected scar area on his left leg that is addressed below, the preponderance of the most probative evidence of record is against a finding that the Veteran has a current left leg hypersensitivity or left foot drop disorder.  As noted above, none of the VA examiners diagnosed the Veteran with any left foot drop or left leg hypersensitivity separate and distinct from the Veteran's left leg scar that is already service-connected (addressed below), and these examiner's all provided thorough rationales for their conclusions, which are all consistent with each other.  While the Board acknowledges that the November 2010 VA examiner did note old left peroneal nerve neuropathy, he provided an extensive explanation as to why it was unlikely that such neuropathy was caused or aggravated by his service-connected knee disability, to include the Veteran's two surgeries.  As discussed, the examiner explained that peroneal neuropathy is commonly a compression neuropathy and can occur in the general population from repeated leg crossing, squatting, and other activities.  The examiner further explained that records relating to his 1991 and 1994 surgeries showed no evidence of any injury to the peroneal nerve, that such an injury was unlikely to occur during ACL repair, and that records throughout the 1990s and 2000s did not mention any ankle weakness, loss of motion, or other complications

The Board acknowledges certain VA and private treatment records reflecting notations of a left foot drop disorder and peroneal palsy.  See Private Evaluation, April 2005; Private Orthotist Record, February 2008 (E.P.); VA Treatment Records, July 2005, June 2006, August 2006, December 2006.  The Board finds, however, that these records are by far less probative than the detailed opinions of the May 2005, December 2005, April 2007, and November 2010 VA examiners, the December 2006 EMG report (which showed no active denervation of the peroneal nerve), and the overwhelming evidence of the Veteran's exaggerated or fictitious displays of symptomatology discussed in detail above.  Moreover, all but the February 2008 private orthotist record lack any reasoning for the conclusions provided other than a history provided by the Veteran.  The Board notes that the transcription of a history by the Veteran does not transform a lay history into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995)).  

The Board acknowledges the Veteran's statements regarding his symptomatology, and that the Veteran has completed some training or coursework in physical therapy.  Nevertheless, the Board finds that the probative value of his statements are by far outweighed by the detailed opinions of the 2005, 2007, and 2010 VA examiners discussed above.  In addition, the Board finds that the credibility of the Veteran's alleged symptomatology is significantly diminished by the overwhelming evidence of the Veteran intentionally misrepresenting symptomatology to VA clinicians regarding his claimed left foot drop and left leg hypersensitivity.  In that regard, in addition to all of the above noted VA medical records reflecting notations by clinicians of the Veteran's misrepresentations, the Board notes two additional records reflecting such behavior.  A January 1998 VA examination report (right knee), the examiner noted "extreme inconsistencies" in the Veteran's clinical statements noted in the medical evidence of record, and opined that he "persists in giving false statements to all examiners."  Likewise, in a March 1999 VA examination report (chronic fatigue syndrome), the examiner noted "serious discrepancies" between the Veteran's complaints and examination findings, and "fraudulent misrepresentation of facts by Mr. C., along with overexaggeration, and fictitious reporting of symptoms and outright lies to several health professionals at the Sioux Falls VA medical center for the purpose of secondary financial gain."

The Board adds that despite undergoing several prior VA examinations in 1992, 1994, 1995, 1996, 1997, 1998, and 1999, and despite the Veteran having been followed for years at the VA medical center by neurology and orthopedics, there is no evidence of complaint of any left foot drop or left leg hypersensitivity condition until April 2005, almost 14 years after the Veteran's in-service left knee ACL reconstruction surgery.  See VA Treatment Records, July 1993, January 1996.  The Board finds such a prolonged period without any evidence of complaint to weigh heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).  While the Board is cognizant of the Court of Appeal's decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the Federal Circuit determined that the Board erred by finding that a claimant's statements lacked credibility due to the lack of contemporaneous medical evidence of complaint.  The Board notes that this case is clearly distinguishable, however, in that there are several years of neurological, orthopedic, and other treatment records associated with the claims file reflecting detailed complaints by the Veteran regarding his status-post left knee ACL reconstruction condition, as well as VA examination reports dated in 1992, 1994, 1995, 1996, 1997, 1998, and 1999, but absolutely no evidence of complaint (other than his already service-connected left knee and scar).  In fact, several of these record specifically note that examination of the Veteran's left foot was normal, as well as neurological examination.  Moreover, the Veteran's wife, a physical therapist, wrote a long letter in April 2005 in which, at the outset, she attested to 13 symptoms experienced by the Veteran during their marriage (since 1997), and that she had been using physical therapy modalities over the years to treat the Veteran, none of which 13 symptoms involve any left leg hypersensitivity or left foot drop.

With regard to the Veteran's claimed left leg hypersensitivity, the Board notes that a March 2006 RO decision granted service connection for a "hypersensitivity (scar) left leg," and assigned a 10 percent rating under Diagnostic Code 5257-7804.  Based thereon, while the Board acknowledges that the December 2005 VA examination report reflects a diagnosis of left knee hypersensitivity near the surgical incisions that the examiner opined was as likely as not related to service, and while the November 2010 VA examiner similarly noted such hypersensitivity relating to the scar, the Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, however, would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011).  Because the Veteran has already been granted service connection for his diagnosed left leg hypersensitivity involving the scars, the rule against pyramiding prohibits a separate grant of left leg hypersensitivity herein for these same symptoms.  38 C.F.R. § 4.14 (2011).  In this regard, the Board notes that the Veteran himself only filed a Form 9 appeal with regard to his claimed left foot drop.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for left leg hypersensitivity or a left foot drop, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left leg hypersensitivity and a left foot drop as secondary to left knee anterior cruciate ligament (ACL) reconstruction is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


